          Case 4:19-cv-02663 Document 22 Filed on 11/10/20 in TXSD Page 1 of 14
                                                                                           United States District Court
                                                                                             Southern District of Texas

                                                                                                ENTERED
                              UNITED STATES DISTRICT COURT                                  November 10, 2020
                               SOUTHERN DISTRICT OF TEXAS                                    David J. Bradley, Clerk
                                   HOUSTON DIVISION

SAM DAVIS AND LYDIA DAVIS,                           §
                                                     §
           Plaintiffs,                               §
                                                     §
V.                                                   §           CIVIL ACTION NO. 4:19-CV-2663
                                                     §
ANDREW SAUL,                                         §
Commissioner of Social Security                      §
Administration,                                      §

           Defendant.

                                      MEMORANDUM OPINION

           Pending before the Court 1 is Plaintiff Sam Davis’s 2 (“Plaintiff”) Motion for Summary

Judgment (Dkt. No. 14) and Defendant Andrew Saul’s (“Commissioner”) Motion for Summary

Judgment (Dkt. No. 19). The Court has considered the motions, all other relevant filings, and the

applicable law. For the reasons set forth below, the Court GRANTS Commissioner’s Motion for

Summary Judgment, DENIES Plaintiff’s Motion for Summary Judgment, and DISMISSES the

action with prejudice.

     I.    BACKGROUND

           On July 19, 2019, Plaintiff timely filed this action for judicial review of the Social Security

Administration’s (“SSA”) final decision on Plaintiff’s claim for disability insurance benefits under

Title II and XVI of the Social Security Act. 3 On January 11, 2016, Plaintiff filed an application for



           1
          The parties consented to proceed before the Undersigned Magistrate Judge for all
proceedings, including trial and final judgment, pursuant to 28 U.S.C. § 636(c) and Federal Rule
of Civil Procedure 73. See Dkt. No. 20.
        2
          Plaintiff Sam Davis died July 1, 2017. Dkt. No. 10-9 at 78. Plaintiff’s mother, Lydia
Davis, is continuing this suit on his behalf.
        3
          See Dkt. No. 1; Dkt. No. 10-6 at 2–14.
       Case 4:19-cv-02663 Document 22 Filed on 11/10/20 in TXSD Page 2 of 14




benefits claiming an inability to work since March 1, 2015, due to high blood pressure, low

potassium, and loss of sensation in his right leg. 4 The SSA found Plaintiff was not disabled at the

initial level of review in March 2016 and again, upon reconsideration, in November 2016. 5 Plaintiff

requested a hearing before an Administrative Law Judge (“ALJ”). 6

         On May 10, 2018, the ALJ conducted a hearing. 7 The ALJ heard testimony from Plaintiff’s

mother, a vocational expert, Rosalind Lloyd, and a medical expert, Dr. Kweli Amusa. On July 10,

2018, the ALJ issued a decision denying Plaintiff’s applications for disability benefits. 8 The ALJ

found, “[t]he claimant had not been under a disability, as defined in the Social Security Act, from

March 1, 2015, through the date of his death on July 1, 2017. . . .” 9 Plaintiff appealed the ALJ’s

decision to the SSA’s Appeals Council. 10 On May 16, 2019, the Appeals Council denied Plaintiff’s

request to review the ALJ’s decision. 11

         The ALJ’s decision represents the Commissioner’s final decision in Plaintiff’s case. See

Sims v. Apfel, 530 U.S. 103, 106–07 (2000) (“SSA regulations provide that, if . . . the [Appeals]

Council denies the request for review, the ALJ’s opinion becomes the final decision.”). Following

the Appeals Council’s denial, Plaintiff filed this action pursuant to 42 U.S.C. § 405(g). 12

 II.     LEGAL STANDARD

         The Court’s review of the Commissioner’s final decision on a social security disability

claim is exceedingly deferential. Taylor v. Astrue, 706 F.3d 600, 602 (5th Cir. 2012). “Our review


         4
           See Dkt. No. 10-7 at 6.
         5
           See Dkt. No. 10-4 at 2–61.
         6
           Dkt. No. 10-5 at 18.
         7
           See Dkt. No. 10-3 at 30–58.
         8
           See id. at 17–25.
         9
           Id. at 25.
         10
            Dkt. No. 10-5 at 60–61.
         11
            See Dkt. No. 10-3 at 2–4.
         12
            Dkt. No. 1.

2 / 14
     Case 4:19-cv-02663 Document 22 Filed on 11/10/20 in TXSD Page 3 of 14




of Social Security disability cases ‘is limited to two inquiries: (1) whether the decision is supported

by substantial evidence on the record as a whole, and (2) whether the Commissioner applied the

proper legal standard.’” Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014) (quoting Perez v.

Barnhart, 415 F.3d 457, 461 (5th Cir. 2005)). When the Commissioner’s decision is reached by

applying improper legal standards, the decision is not supported by substantial evidence.

Singletary v. Bowen, 798 F.2d 818, 823 (5th Cir. 1986). “Substantial evidence is ‘such relevant

evidence as a reasonable mind might accept to support a conclusion’ and constitutes ‘more than a

mere scintilla’ but ‘less than a preponderance’ of evidence.” Hardman v. Colvin, 820 F.3d 142, 147

(5th Cir. 2016) (quoting Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000)). “‘Any findings of

fact by the Commissioner which are supported by substantial evidence are conclusive.’” Heck v.

Colvin, 674 F. App’x 411, 413 (5th Cir. 2017) (quoting Taylor, 706 F.3d at 602).

          Even so, judicial review must not be “so obsequious as to be meaningless.” Brown v. Apfel,

192 F.3d 492, 496 (5th Cir. 1999) (quotations omitted). The substantial evidence standard is not a

rubber stamp for the Commissioner’s decision and involves more than a search for evidence

supporting the Commissioner’s findings. Singletary, 798 F.2d at 822–23; Cook v. Heckler, 750

F.2d 391, 393 (5th Cir. 1985). Rather, a reviewing court must scrutinize the record as a whole,

taking into account whatever fairly detracts from the substantiality of evidence supporting the

Commissioner’s findings. Singletary, 798 F.2d at 823. In its analysis, the Court “‘may not reweigh

the evidence . . . , nor try the issues de novo, nor substitute [its] judgment for the [Commissioner’s],

even if the evidence preponderates against the [Commissioner’s] decision.’” Johnson v. Colvin,

595 F. App’x 443, 444 (5th Cir. 2015) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir.

1988)).




3 / 14
       Case 4:19-cv-02663 Document 22 Filed on 11/10/20 in TXSD Page 4 of 14




         Summary judgment in social security cases, like others, is governed by Federal Rule of

Civil Procedure 56. See Temple v. Saul, No. 19-CV-3320, 2020 WL 6075644, at *2 (S.D. Tex. Oct.

14, 2020). Under Rule 56, summary judgment is proper when the record reflects that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). “When parties file cross-motions for summary judgment, [courts] review

‘each party’s motion independently, viewing the evidence and inferences in the light most

favorable to the nonmoving party.’” Cooley v. Hous. Auth. of City of Slidell, 747 F.3d 295, 298 (5th

Cir. 2014) (quoting Ford Motor Co. v. Tex. Dep’t of Transp., 264 F.3d 493, 498 (5th Cir. 2001)).

III.     DISCUSSION

         “A claimant bears the burden of proving that he or she suffers from a disability.” Perez,

415 F.3d at 461. The Social Security Act defines a disability as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Substantial gainful

activity means “work activity involving significant physical or mental abilities for pay or profit.”

Perez, 415 F.3d at 461 (quoting Newton, 209 F.3d at 452).

         In considering a disability claim, an ALJ must conduct a five-step evaluation that examines:

(1) whether the claimant is currently engaged in substantial gainful activity; (2) whether the

claimant has a severe impairment; (3) whether the claimant’s impairment meets or equals the

severity of an impairment listed in 20 C.F.R., Part 404, Subpart B, Appendix 1; (4) whether the

impairment prevents the claimant from doing past relevant work; and (5) whether the impairment

prevents the claimant from doing any other work. Masterson v. Barnhart, 309 F.3d 267, 271 (5th

Cir. 2002) (citing 20 C.F.R. § 404.1520). While the claimant maintains the burden of proof for the



4 / 14
     Case 4:19-cv-02663 Document 22 Filed on 11/10/20 in TXSD Page 5 of 14




first four steps, the burden shifts to “the Commissioner on the fifth step to show that the claimant

can perform other substantial work in the national economy.” Perez, 415 F.3d at 461. “Once the

Commissioner makes this showing, the burden shifts back to the claimant to rebut this finding.”

Id. (quoting Newton, 209 F.3d at 453) (internal quotations omitted).

         “A finding that a claimant is disabled . . . at any point in the five-step review is conclusive

and terminates the analysis.” Boyd v. Apfel, 239 F.3d 698, 705 (5th Cir. 2001) (quoting Greenspan

v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994)). However, if no such finding can be made at any one

step, the Commissioner moves on to the next step. 20 C.F.R. § 404.1520(a). Before moving from

step three to step four, the Commissioner determines the claimant’s residual functional capacity

(“RFC”), which is “a determination of the most the claimant can still do despite his physical and

mental limitations and is based on all relevant evidence in the claimant’s record.” Perez, 415 F.3d

at 462 (citing 20 C.F.R. § 404.1545(a)(1)). The Commissioner uses the claimant’s RFC at steps

four and five to determine if the claimant can still do his past relevant work and determine whether

the claimant can adjust to any other type of work. Id. (citing 20 C.F.R. § 404.1520(e)).

         Here, the ALJ addressed all five steps of the sequential process. At step one, the ALJ found

that Plaintiff had not engaged in substantial gainful activity since March 1, 2015, the alleged onset

date. 13 At step two, the ALJ found that Plaintiff suffered from the following severe impairments:

osteoarthritis of both hips, degenerative disc disease of cervical spine, lumbar radiculopathy,

status-post surgical decompression, obesity, hyperflexion of lower extremity, hypertension,

hyperlipidemia, gastrointestinal reflux, femoral acetabular impingement, depressive disorder,

marijuana abuse, and chronic kidney disease. 14 At step three, the ALJ found that Plaintiff’s




         13
              Dkt. No. 10-3 at 19.
         14
              Id.

5 / 14
     Case 4:19-cv-02663 Document 22 Filed on 11/10/20 in TXSD Page 6 of 14




impairments or combination of impairments did not meet or medically equal the severity of one of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. 15 The ALJ found Plaintiff had

the RFC to perform the exertional demands of sedentary work as defined in the Commissioner’s

regulations. 16 At step four, the ALJ determined that Plaintiff could not perform any past relevant

work. 17 At step five, the ALJ found that there were jobs that existed in significant numbers in the

national economy that Plaintiff could have performed—such as callout operator, charge account

clerk, and document preparer—and therefore, Plaintiff was not disabled as defined under the Social

Security Act. 18

         Plaintiff moves to reverse or remand the ALJ’s decision based on two issues. 19 First,

Plaintiff argues that the ALJ erred in failing to find that Plaintiff’s impairments do not meet or

equal a listed impairment. 20 Second, Plaintiff argues the ALJ’s RFC finding is not supported by

substantial evidence and results from legal error. 21 Conversely, Commissioner argues that the

ALJ’s decision should be upheld because the ALJ applied the correct legal standards at step three

and substantial evidence supports the ALJ’s RFC determination. 22

    A. The ALJ Did Not Err In Determining Plaintiff’s Impairments Did Not Satisfy Listings
       1.02 or 1.04.

         Plaintiff argues that the ALJ erred in failing to find that Plaintiff’s impairments do not meet

or equal a listed impairment, specifically Listing 1.02 and Listing 1.04. 23 Commissioner contends




         15
            Id. at 20.
         16
            Id. at 22.
         17
            Id. at 23.
         18
            Id. at 24–25.
         19
            Dkt. No. 14 at 5.
         20
            Id.
         21
            Id.
         22
            Dkt. No. 19 at 4, 7.
         23
            Dkt. No. 14 at 5–6.

6 / 14
     Case 4:19-cv-02663 Document 22 Filed on 11/10/20 in TXSD Page 7 of 14




that Plaintiff failed to demonstrate that any of his impairments met all of the specified medical

criteria of a listing. 24 The Court agrees with Commissioner.

         Plaintiff has the burden of establishing that his impairment meets or equals the criteria for

presumptive disability described in the Listings. Muse v. Sullivan, 925 F.2d 785, 789 (5th Cir.

1991). “An impairment that manifests only some of those criteria, no matter how severely, does

not qualify.” Id. In order to qualify for benefits by showing that an unlisted impairment, or

combination of impairments, is “equivalent” to a listed impairment, a plaintiff “must present

medical findings equal in severity to all the criteria for the one most similar listed impairment.”

Id. at 531 (emphasis in original). Determining whether an applicant met or equaled a Listing is an

issue reserved to the Commissioner. 20 C.F.R. § 404.1527(d)(2).

         Plaintiff’s first argument 25 is that the ALJ erred in finding that Plaintiff’s impairments did

not meet or equal the requirements of Listing 1.04, which describes disorders of the spine:

                1.04 Disorders of the spine (e.g., herniated nucleus pulposus, spinal
                arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc
                disease, facet arthritis, vertebral fracture), resulting in compromise
                of a nerve root (including the cauda equina) or the spinal cord. With:

                A. Evidence of nerve root compression characterized by neuro-
                anatomic distribution of pain, limitation of motion of the spine,
                motor loss (atrophy with associated muscle weakness or muscle
                weakness) accompanied by sensory or reflex loss and, if there is
                involvement of the lower back, positive straight-leg raising test
                (sitting and supine) [or two other sets of symptoms not relevant
                here].


         24
          Dkt. No. 19 at 4.
         25
          Plaintiff also argues that “the medical expert’s testimony does not indicate that the expert
actually considered whether a listed impairment was ‘equaled,’ even if one was not met.” Dkt. No.
14 at 6. This argument is without merit. The ALJ specifically asked the medical expert, “does the
claimant meet or equal any of the Commissioner’s listings?” Dkt. No. 10-3 at 45. In response, the
medical expert explained that she did not see support for listing 1.02 or 1.04. Id. Just as the ALJ
explained, the Court understands the medical expert’s testimony to be that Plaintiff did not meet
or equal a listed impairment.

7 / 14
     Case 4:19-cv-02663 Document 22 Filed on 11/10/20 in TXSD Page 8 of 14




20 C.F.R. Pt. 404, Subpt. P. App. 1 § 1.04. Here, the medical expert testified that she did not see

any documentation of neurological deficits for Listing 1.04. 26 Plaintiff argues that a neurological

deficit was evidenced by his compromised spinal cord, numbness on his right side, pain during

straight leg raising, and difficulty walking or bearing weight on his left side. 27

         The Court acknowledges that Plaintiff pointed to some evidence that his impairments might

meet the Listing 1.04 requirements. However, Plaintiff fails to show how he meets each of the

required criteria under the Listing. See Selders v. Sullivan, 914 F.2d 614, 620 (5th Cir. 1990)

(noting that the claimant failed to make the required showing of impairment needed to satisfy all

of the criteria of a Listing, thereby concluding that substantial evidence supported the ALJ’s

finding that the required impairments for any Listing were not present). Accordingly, he has not

met his burden to demonstrate that his disability meets the criteria under the Listing.

         Further, the Court finds that substantial evidence supports the ALJ’s conclusion that

Plaintiff’s impairment failed to meet or equal the criteria in the Listing. 28 In his decision, the ALJ

relied on the medical expert’s testimony, who reviewed the same medical evidence Plaintiff cited

in his argument and found that she did not see any documentation of neurological deficits. 29 The

ALJ recounted Plaintiff’s medical history including a February 2016 consultative exam that

showed Plaintiff’s neurological functions were intact other than decreased sensory in the right




         26
            Dkt. No. 10-3 at 21.
         27
            Dkt. No. 14 at 6–7.
         28
            The ALJ is not required to articulate the detailed reasons that support his findings under
step three. See Bullock v. Astrue, 277 F. App’x 325, 327–28 (5th Cir. 2007). “Thus, the sole
question before this [C]ourt is whether substantial evidence supports the ALJ’s finding” that
Plaintiff did not meet or equal a Listing. Id. (citing Selders, 914 F.2d at 619–20 (determining
whether substantial evidence supported the ALJ’s finding, though Appellant argued that ALJ erred
in failing to explain why Appellant did not meet step three requirements)).
         29
            Dkt. No. 10-3 at 21.

8 / 14
     Case 4:19-cv-02663 Document 22 Filed on 11/10/20 in TXSD Page 9 of 14




leg. 30 The criteria in the Listings are “demanding and stringent.” Falco v. Shalala, 27 F.3d 160,

162 (5th Cir. 1994). In light of this evidence, the Court may not substitute its judgment for that of

the ALJ. See Zimmerman v. Astrue, 288 F. App’x 931, 937 (5th Cir. 2008) (finding substantial

evidence supported an ALJ’s decision even though claimant provided evidence that his

impairments met a Listing).

         Plaintiff also argues that the ALJ erred in finding that Plaintiff’s impairments did not meet

or equal the requirements of Listing 1.02, which describes “[m]ajor dysfunction of a joint(s) (due

to any cause).” 20 C.F.R. Pt. 404, Subpt. P. App. 1 § 1.02. A major dysfunction is:

                   Characterized by gross anatomical deformity (e.g. subluxation,
                   contracture, bony or fibrous ankylosis, instability) and chronic joint
                   pain and stiffness with signs of limitation of motion or other
                   abnormal motion of the affected joint(s), and findings on appropriate
                   medically acceptable imaging of joint space narrowing, bony
                   destruction, or ankylosis of the affected joint(s).

Id. Subsection A of Listing 1.02 requires that such impairment(s) affect “one major peripheral

weight-bearing joint (i.e., hip, knee, or ankle), resulting in an inability to ambulate effectively, as

defined in 1.00(B)(2)(b).” 20 C.F.R. Pt. 404, Subpt. P. App. 1 § 1.02(A). The inability to ambulate

effectively is explained as followed:

                   (2) To ambulate effectively, individuals must be capable of
                   sustaining a reasonable walking pace over a sufficient distance to be
                   able to carry out activities of daily living. They must have the ability
                   to travel without companion assistance to and from a place of
                   employment or school. Therefore, examples of ineffective
                   ambulation include, but are not limited to, the inability to walk
                   without the use of a walker, two crutches or two canes, the inability
                   to walk a block at a reasonable pace on rough or uneven surfaces,
                   the inability to use standard public transportation, the inability to
                   carry out routine ambulatory activities, such as shopping and
                   banking, and the inability to climb a few steps at a reasonable pace
                   with the use of a single hand rail. The ability to walk independently



         30
              Id. at 20.

9 / 14
    Case 4:19-cv-02663 Document 22 Filed on 11/10/20 in TXSD Page 10 of 14




                about one's home without the use of assistive devices does not, in
                and of itself, constitute effective ambulation.


20 C.F.R. § 404, App’x 1, 1.00(b), 1.02. Therefore, to satisfy this listing, Plaintiff must establish:

(1) bilateral cane or walker use, as opposed to single hand cane use; and (2) that the ambulation

restriction lasted, or can be expected to last, twelve months. Villarreal v. Comm’r of Soc. Sec.

Admin., No. 17-CV-00288, 2018 WL 1833002, at *3 (W.D. Tex. Apr. 16, 2018); Aguilar v. Astrue,

No. 13-CV-00017, 2014 WL 5500689, at *6-9 (S.D. Tex. Oct. 29, 2014) (bilateral cane or walker

use required); Zimmer v. Colvin, No. 14-CV-347, 2016 WL 310277, at *13 (E.D. Tex. Jan. 26,

2016) (twelve month duration requirement for Listing 1.02). The use of a single cane does not

qualify an individual for Listing 1.02. See Bullock, 277 F. App’x at 328 (finding a plaintiff that

was able to walk with the help of a single cane did not satisfy Listing 1.02); Villarreal, 2018 WL

1833002, at *4. Here, the medical expert testified that it was not clear whether Plaintiff used a cane

at all times. 31 Plaintiff argues that an assistive device does not have to be used at all times to satisfy

Listing 1.02. 32 Plaintiff provides no case law to support this contention. Thus, the Court finds the

argument to be without merit.




          31
          Id. at 45.
          32
          Dkt. No. 14 at 8 (emphasis added). Plaintiff also argues that the ALJ should not have
discounted Plaintiff’s mother’s testimony as it was crucial towards the question of whether Plaintiff
could ambulate effectively and, due to Plaintiff’s death, it was equivalent to discounting Plaintiff’s
own testimony. It is within the ALJ’s discretion to discount testimony that is not based on
substantial evidence. See Cain v. Barnhart, 193 F. App’x 357, 362 (5th Cir. 2006); Falco, 27 F.3d
at 163–64 (noting that, although the ALJ must explain his reasons for rejecting a claimant’s
complaints of pain, he need not “follow formalistic rules in his articulation”). Here, the ALJ
explained that Plaintiff’s mother’s testimony added little information to the case. Further, the ALJ
recognized that Plaintiff’s mother would have benefitted financially from a disability
determination. Thus, the ALJ articulated his reasoning and did not err by discounting her
testimony.

10 / 14
    Case 4:19-cv-02663 Document 22 Filed on 11/10/20 in TXSD Page 11 of 14




          In reviewing the medical records, the medical expert testified that she “did see reference to

a cane intermittently in the record” but that she “did not always see that reference.” 33 In his

decision, the ALJ relied on the medical expert’s testimony that she did not find “clear cut support

for listing 1.02” because, while there was evidence that Plaintiff used a cane, it was not clear from

the evidence that he used the cane at all times. 34 Given the testimony from Dr. Amusa, the Court

cannot say that “no credible evidentiary choices or medical findings support the [ALJ’s] decision”

as to Listing 1.02. See Boyd, 239 F.3d at 704. Therefore, the Court concludes that the ALJ correctly

determined that Plaintiff’s impairments did not satisfy the criteria for Listings 1.02 or 1.04.

   B. The ALJ Erred In Analyzing Plaintiff’s RFC. However, Remand Is Not Warranted
      Because Plaintiff Failed To Show Prejudice.

          Plaintiff argues that substantial evidence does not support the ALJ’s RFC determination

because the ALJ failed to account for Plaintiff’s hand impairment and his obesity. Plaintiff also

argues that the ALJ made contradictory findings. Commissioner contends Plaintiff neither listed a

hand impairment as a condition that limited his ability to work nor did he provide sufficient

evidence of such a condition. Commissioner also contends that Plaintiff’s obesity was considered

by the ALJ. Finally, Commissioner adds that any error made by the ALJ was harmless. The Court

agrees with Plaintiff that the ALJ erred, but concludes Plaintiff did not meet his burden of

demonstrating prejudice resulting from this error.

                    1. The ALJ erred because he made contradictory findings as to the length of
                       time Plaintiff can stand and walk, but not as to the other impairments
                       advanced by Plaintiff.




          33
               Dkt. No. 10-3 at 52.
          34
               Id. at 45.

11 / 14
    Case 4:19-cv-02663 Document 22 Filed on 11/10/20 in TXSD Page 12 of 14




          As to the hand impairment, Plaintiff did not list it as a condition that limited his ability to

work. 35 See, e.g., Domingue v. Barnhart, 388 F.3d 462, 463 (5th Cir. 2004) (ALJ did not misapply

the standard when it concluded the alleged depression was not an impairment because claimant

did not contend this was an impairment at the administrative level). Further, Plaintiff does not

provide sufficient evidence showing the alleged impairment affected his ability to work. See Pierre

v. Sullivan, 884 F.2d 799, 803 (5th Cir. 1989) (“isolated comments” about claimant’s intellectual

functioning, viewed within whole record, were insufficient to raise suspicion of mental

retardation); Shave v. Apfel, 238 F.3d 592, 596 (5th Cir. 2001) (no evidence that an alleged

impairment precluded employment). Because Plaintiff neither listed a hand impairment as a

condition limiting his ability to work nor provided sufficient evidence of such a condition, the

Court finds the ALJ did not err by not incorporating a hand-related limitation in Plaintiff’s RFC.

          As to Plaintiff’s obesity, the ALJ specifically listed obesity as a severe impairment and

considered it in his analysis. 36 Thus, Plaintiff’s argument that the ALJ neither recognized the

significance of Plaintiff’s obesity nor indicated any consideration of his obesity is without merit.

          Finally, as to the ALJ’s contradictory findings, the ALJ found Plaintiff could stand and walk

for two hours out of an eight-hour work day. 37 The ALJ also found Plaintiff could lift on a

“frequent” basis. 38 This creates an inconsistency because, under Social Security Ruling 83-10,

being able to frequently lift and carry requires walking or standing approximately six out of an

eight-hour work day. The ALJ, therefore, erred.

                 2. Plaintiff failed to demonstrate the ALJ’s error caused prejudice, and thus
                    remand is not warranted.



          35
             Dkt. No. 10-7 at 6.
          36
             Dkt. No. 10-3 at 19–20.
          37
             Id. at 22.
          38
             Id.

12 / 14
    Case 4:19-cv-02663 Document 22 Filed on 11/10/20 in TXSD Page 13 of 14




          “[P]rocedural perfection is not required unless it affects the substantial rights of a party.”

Taylor, 706 F.3d at 603 (citing Mays v. Bowen, 837 F.2d 1362, 1363–64 (5th Cir. 1988)). The Court

may not reverse or remand due to an ALJ’s failure without first determining whether the error was

harmless. See Frank v. Barnhart, 326 F.3d 618, 622 (5th Cir. 2003) (citing Morris v. Bowen, 864

F.2d 333, 336 (5th Cir. 1988) (applying harmless error standard in Social Security case)).

Accordingly, to establish an error warranting remand, Plaintiff bears the burden of demonstrating

that it is possible that a different result would occur absent the error. See id.; Jones v. Astrue, 691

F.3d 730, 734–35 (5th Cir. 2012).

          Plaintiff cites to Villarreal v. Colvin, 221 F. Supp. 3d 835 (W.D. Tex. Nov. 22, 2016), for

the proposition that the Court should remand. 39 In Villarreal, a district court remanded a case where

the ALJ’s opinion was inconsistent on whether the individual had the RFC to perform either

sedentary or light work. Id. at 851–52. The resolution of that inconsistency could have changed

the outcome of the case and, thus, the district court remanded the case to clarify the RFC. Id.

          Here, the resolution of the ALJ’s inconsistencies would not change the outcome of the case.

Based on the vocational expert’s testimony, the ALJ found Plaintiff had the ability to perform

sedentary work, with limitations, and identified three jobs that Plaintiff had the ability to perform:

(1) charge account clerk; (2) call-out operator; and (3) document preparer. 40 Commissioner argues

Plaintiff has not shown a harmful error because, even if Plaintiff could not have lifted five pounds

frequently, he would still be able to perform the jobs identified by the ALJ. 41 The Court agrees

with Commissioner. The jobs identified by the ALJ only require the ability to frequently exert a

negligible amount of force to lift, carry, push, pull, or otherwise move objects. See Dictionary of



          39
             Dkt. No. 14 at 14.
          40
             Dkt. No. 10-3 at 24.
          41
             Dkt. No. 19 at 9.

13 / 14
      Case 4:19-cv-02663 Document 22 Filed on 11/10/20 in TXSD Page 14 of 14




Occupational Titles §§ 205.367-014, 1991 WL 671715 (charge account clerk); 237.367-014, 1991

WL 672186 (call-out operator); 249.587-018, 1991 WL 672349 (document preparer). A correction

by the ALJ would not affect the three jobs identified by the vocational expert and, thus, a finding

of “not disabled” is still appropriate.

          Further, Plaintiff fails to point to evidence to show how resolving the inconsistency might

have led to a different decision. Plaintiff essentially argues that he was prejudiced solely by the

mere existence of the inconsistency. Thus, Plaintiff has not demonstrated prejudice as required for

remand. See, e.g., Jones v. Astrue, No. 3:11-CV-3416, 2013 WL 1293900, at *19 (N.D. Tex. Mar.

7, 2013), report and recommendation adopted, 2013 WL 1296503 (Mar. 29, 2013) (remanding

when ALJ failed to conduct a function-by-function assessment and there was evidence plaintiff

was limited in those functions); Chavira v. Astrue, No. 11-CV-262, 2012 WL 948743, at *23 (S.D.

Tex. Feb. 29, 2012) (noting plaintiff failed to provide evidence of her inability to perform sedentary

work when arguing the ALJ erred by not conducting a function-by-function analysis), report and

recommendation adopted, 2012 WL 951505 (Mar. 19, 2012). Accordingly, the Court finds that the

ALJ’s error is harmless and a remand is not warranted.

IV.       CONCLUSION

          Therefore, the Court GRANTS Commissioner’s Motion for Summary Judgment (Dkt. No.

19), DENIES Plaintiff’s Motion for Summary Judgment (Dkt. No. 14), and affirms the ALJ’s

decision. Plaintiff’s claims are DISMISSED WITH PREJUDICE.

          SIGNED in Houston, Texas on November 10, 2020.




                                                       Sam S. Sheldon
                                                       United States Magistrate Judge


14 / 14
